Darden, Judge
(dissenting):
I consider the action of the Commandant of the First Naval District in this case as being in good faith, justifiable, and not in derogation of the rights of the accused.
My understanding of the decision in United States v Williams, 11 USCMA 469, 29 CMR 276, the controlling authority in the principal opinion, is that it stands for the proposition that the belief a court-martial will adjudge an inadequate sentence is not good cause to warrant withdrawal of charges from a court-martial convened for the trial of those charges. In the case before us, there is not a scintilla of evidence that the withdrawal of charges was a result of any apprehension that the court-martial would adjudge an inadequate sentence. To the contrary, the order withdrawing the case reflects a belief that “the evidence necessary to establish the offense charged is not available locally but is available at the situs of the original trial.”
Whether the evidence necessary to establish the offense charged was available in Boston is a controverted question. The principal opinion suggests that the required evidence was more available in the First Naval District than in Camp Pendleton, apparently because the accused was apprehended by a sheriff in Pennsylvania and because a girl friend of the accused resided in that State. The board of review addressed itself to a similar argument in these words:
". . . In what way these two possible witnesses might provide the evidence required to establish the intent of the accused during his brief absence is not readily apparent. Evidence from which the requisite intent could be inferred would include, but not necessarily be limited to, evidence of the employment of the command to which the accused was attached, evidence of the state of the accused’s training, evidence of the orders and instructions which had been furnished to the accused regarding future duty assignments and any remarks or acts of the accused that indicated an intent to avoid such future duty. Such evidence is obviously more readily obtainable at the command to which the accused was assigned at the time of the offense. This is good cause and as such is sufficient to support the action of the Commandant, First Naval District, of 9 January 1968.”
I believe that the procedures followed in this ease are consistent with the direction of this Court in United States v Smith, 16 USCMA 274, 36 CMR 430, and United States v Robbins, 18 USCMA 86, 39 CMR 86. Since I think the board of review had substantial evidence to support its holding, I would not reverse its decision.